Citation Nr: 1645982	
Decision Date: 12/07/16    Archive Date: 12/20/16

DOCKET NO.  12-14 567A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Esq. 


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse 


ATTORNEY FOR THE BOARD

K. Kovarovic, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from October 1984 to October 1988, with additional reserve service. 

This matter comes before the Board of Veterans' Appeals (Board) from a March 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. The Board later denied the Veteran's claim in a June 2015 decision. However, a subsequent February 2016 Order from the United States Court of Appeals for Veterans Claims (CAVC) remanded the Veteran's claim to allow for additional development, including further consideration of the Veteran's claimed in-service stressors. 

Additionally, the Veteran has appointed multiple representatives throughout the pendency of this appeal. 

A veteran is entitled to representation at all stages of an appeal. 38 C.F.R. § 20.600 (2015). However, only one veterans service organization, representative, agent, or attorney may be recognized at a time in the prosecution of a VA claim. 38 C.F.R. § 14.631(e)(1) (2015). 

A power of attorney may be revoked at any time, and unless a veteran specifically indicates otherwise, the receipt of a new power of attorney executed by both the claimant and the individual providing representation will constitute a revocation of an existing power of attorney. 38 C.F.R. § 14.631(f)(1) (2015). 

Here, the Veteran's most recent VA Form 21-22a, signed in March 2016, appoints the law firm of Chisholm Chisholm and Kilpatrick as his representatives. However, as noted above, only one individual attorney (and not a single law firm or multiple attorneys) may be recognized at a time as a representative. In this regard, the attorney listed on the title page is recognized at the Veteran's current representative. As such, all previous powers of attorney have been revoked.   


FINDINGS OF FACT

1. The competent medical evidence of record establishes that the Veteran has been diagnosed with PTSD and major depressive disorder. 

2. Affording the Veteran the benefit of the doubt, the evidence establishes that the Veteran experienced an in-service stressor. 

3. The most probative evidence of record establishes that the Veteran's psychiatric disability is causally related to service.


CONCLUSION OF LAW

Resolving any doubt in the Veteran's favor, the criteria for service connection for an acquired psychiatric disability, to include PTSD and major depressive disorder, have been met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is currently seeking entitlement to service connection for an acquired psychiatric disability, to include PTSD. 

Service connection may be granted for a disability resulting from disease or injury incurred in, or aggravated by, active military service. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015). Service connection may also be granted for any disease initially diagnosed after service when the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2015).

To establish service connection, there must be competent evidence of: (1) The current existence of the disability for which service connection is being claimed; 
(2) a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) a nexus or connection between the disease, injury, or event in service and the current disability. Shedden v. Principi, 381 F.3d 1163 (2004). 

To establish service connection for PTSD, three elements must be present: (1) A current medical diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a) (2015); (2) medical evidence of a causal nexus between current symptomatology and a claimed in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor actually occurred. 38 C.F.R. § 3.304(f) (2015); Cohen v. Brown, 10 Vet. App. 128 (1997). With regard to the second element, the evidence needed to establish the claimed stressor varies depending on whether it can be determined that the veteran engaged in combat with the enemy. 38 U.S.C.A. § 1154(b) (West 2014); 38 C.F.R. 3.304(d) (2015). Where it is determined that a veteran did not engage in enemy combat, or where the claimed stressor is unrelated to combat, the veteran's lay testimony alone is not sufficient to establish the occurrence of the alleged stressor. See Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996). In such cases, the record must include service records or other credible evidence that supports and does not contradict the veteran's testimony. Doran v. Brown, 6 Vet. App. 283, 289 (1994). Moreover, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors. See Moreau, 9 Vet. App. at 395-96; Cohen, 10 Vet. App. at 142.

In applying these standards to the Veteran's claim, the Board first finds competent evidence that the Veteran has been diagnosed with PTSD and major depressive disorder. Here, the Veteran underwent private psychiatric examination in July 2016. Upon extensive examination of the Veteran and evaluation of his symptoms against the diagnostic criteria set forth in the Diagnostic and Statistical Manual of Mental Disorders (DSM), the supervising psychologist diagnosed the Veteran with PTSD and major depressive disorder. These diagnoses are consistent throughout the record, which includes VA treatment records spanning August 1996 to March 2015. Said VA records specifically delineate that the Veteran was diagnosed in accordance with DSM-IV, and further indicate the Veteran's ongoing use of medication and counseling services to assist with managing his psychiatric symptoms. Accordingly, the Board finds that the first element required for a finding of service connection in this case has been met.  

Further, the Board finds competent and credible evidence regarding one of the Veteran's claimed in-service stressors. 

To that end, the Veteran has indicated that he witnessed a C-130 aircraft crash while stationed at Fort Bragg in July 1987. As a result, approximately six to seven individuals were killed, including members of the aircraft's crew and at least one soldier on the ground whose vehicle was parked at the end of the runway. 

The Board finds the Veteran's testimony to be competent and credible evidence of the reported in-service stressor. A veteran is competent to report that which he perceives through the use of his senses, including events capable of lay observation. See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses). Further, the Veteran's reports are well-documented and unvarying throughout the record, and are corroborated by additional evidence. Service personnel records (SPRs) indicate that the Veteran was stationed at Fort Bragg from April 1985 until his separation from service in October 1988, thereby confirming the Veteran's presence at Fort Bragg during the reported incident. 

Further, the Veteran has submitted numerous news stories regarding the July 1987 crash, which are consistent with the Veteran's reports that several crewmembers and at least one soldier on the ground were killed as a result of this incident. Thus in light of the Veteran's competent and credible testimony and affording the Veteran the benefit of the doubt, the Board finds that the second element required for a finding of service connection in this case has been met.  

In making this determination, the Board acknowledges that the Veteran has identified several additional in-service stressors as related to his psychiatric disability, to include: a November 1984 incident when the Veteran was assaulted while crossing the brigade parade; a September 1986 incident at Fort Bragg when the Veteran witnessed a servicemember's parachute fail during a practice jump; and ongoing harassment from other servicemembers after the Veteran terminated his jump status in March 1987. 

The limited SPRs of record, which do not include the Veteran's service treatment records, do not corroborate any of these reported stressors. However, the law requires only credible evidence regarding a claimed stressor, and not that every stressor as identified by a veteran be corroborated for a finding of service connection to be established. Here, the Veteran has shown himself to be a credible historian regarding his service. Additionally, the evidence of record supports the Veteran's reports of the July 1987 aircraft crash. As such, the Board finds that its inability to corroborate all of the Veteran's claimed stressors does not override its finding regarding the July 1987 incident. 

In moving to the final element required for a finding of service connection, the Board notes that there are conflicting nexus opinions of record. In July 2016, a private psychologist opined that it was at least as likely as not that the Veteran's current psychiatric disability was secondary to his claimed in-service stressors, including the Veteran's observation of the March 1987 crash. 

In doing so, the psychologist noted that this event, coupled with several additional, albeit uncorroborated, in-service events, led to the development of symptoms of PTSD and depression that have persisted since that time. The psychologist additionally noted that the Veteran's symptoms were exacerbated by a 2003 motor vehicle accident where a child was killed. As such, the Veteran's psychological status had deteriorated to a state where he was likely to continue experiencing chronic PTSD and depression with impaired social and occupational functioning for the foreseeable future. This conclusion is seemingly supported by an August 2012 VA treatment record, wherein the VA examiner opined that the Veteran's psychiatric symptoms were a reaction to "military service incidents" and the 2003 motor vehicle accident.

In contrast, the Veteran's VA treatment records also contain several reports that attribute his psychiatric symptoms solely to the May 2003 motor vehicle accident, notably in June 2004, July 2004, August 2004, and December 2013. 

In comparing the weight of the available evidence, the Board assigns significantly greater probative value to the July 2016 psychologist's opinion. An opinion is considered probative if it is definitive and supported by detailed rationale. Prejean v. West, 13 Vet. App. 444, 448-49 (2000); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (holding that the probative value of a medical opinion comes from the "factually accurate, fully articulated, sound reasoning for the conclusion"). Here, the July 2016 psychologist undertook a series of interviews of the Veteran and subsequently offered a definitive positive nexus opinion based upon a thorough understanding of the Veteran's entire psychiatric history. In doing so, the psychologist properly accounted for all factors impacting the onset and severity of the Veteran's symptoms, from his military service to the 2003 motor vehicle accident.

Such a definitive nexus opinion or accompanying rationale is absent from the VA treatment records. Instead, said records appear to be mere memorializations of the Veteran's own reports of his current symptomatology. Jones v. West, 12 Vet. App. 383, 385 (1999) (holding that where the determinative issue is one of medical causation or a diagnosis, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue). As such, these records fall short of offering a definitive rationale, and do not appear to engage a full analysis of the Veteran's entire psychiatric history, including any in-service events. As such, these VA records offer little probative value in determining the Veteran's entitlement to service connection. 

Accordingly, the Board finds that the most probative evidence of record indicates that the Veteran's current psychiatric disability is causally related to his military service, such that the final element required for a finding of service connection has been met.

Thus resolving the benefit of the doubt in favor of the Veteran, the Board finds that service connection for a psychiatric disability, to include PTSD and major depressive disorder, is warranted. 38 C.F.R. § 3.102 (2015). See also 38 U.S.C.A.  § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).
ORDER

Entitlement to service connection for an acquired psychiatric disability, to include PTSD and major depressive disorder, is granted.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


